\OOO\IO'\Ul-I>WI\)'-‘

p_\
O

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:18-cr-00348-LHK Document 14

MASE MEBANE & BRIGGS, P.A.
Christopher G. Lyons

Florida Bar No.: 985457

2601 South Bayshore Drive, Suite 800
Miarni, Florida 33133

Telephone: (305) 377-377()

Facsirnile: (305) 377-0080

Pro Hac Vice

Ronald Gainor, Esq.

Florida Bar No. 0606960

Amber Donner, Attorney at Law
Florida Bar No. 600032

6414 Fairways Drive

Longmont, CO 80503

Phone: (720) 201-3036

Fax: (303) 447-0930
gainorlaw@gmail.com

Pro Hac Vz'ce

Adam Pennella

California Bar No. 246260
717 Washington Street
Oakland, CA 94607
Phone: (510) 451-4600
Fax: (510) 451-3002
adam@wps-law.corn

Attorney§ for Defendant
VASILE MEREACRE

Filed 10/26/18

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

 

 

SAN JOSE DIVISION
UNITED STATES OF AMERICA, CaSe NO. CR 18-348 LHK (NC)
Plal'ntiff,
STIPULATION AND [FR@PGS'ED]
v. ORDER TO MODIFY
CONDITIONS OF PRETRIAL
VASILE MEREACRE, RELEASE
Defena'anl.
Page - l - of 4

Page 1 of 4

Stipulation and [Proposed] Order Modifying Terms of Pretrial Release

 

 

 

\OOO\]O\U'I-ldwl\)>-‘

[\)[\)[\.)[\)[\)[\)[\)[\)[\,)>-\»-»)-d)-¢v-‘»-¢r_¢h-\>_¢)-¢
OO\]O\Lh-PWNHO\DOO\]O\L/\LUJN’_‘C

 

 

Case 5:18-cr-00348-LHK Document 14 Filed 10/26/18 Page 2 of 4

IT IS HEREBY STIPULATED by the parties through their counsel that defendant
VASILE MEREACRE may reside and be supervised in the Southern District of Florida
in lieu of the Middle District of Florida.

By way of background, and in support of this stipulation, Defendant states the
following:

1. Defendant is charged by Indictment with Conspiracy to Violate 18 U.S.C. §§
1030(a)(7)(B) and (c)(3)(A) and Extortion Involving Computers in violation of 18 U.S.C.
§§ 1030(a)(7)(B) and (c)(3)(A) in this District under Case No.: CR-18-00348-LHK.

2. On October 16, 2018, Defendant was taken into federal custody in the Southern
District of Florida based on the arrest warrant in the above captioned case.

3. On October 22, 2018, Magistrate Judge Patrick A. White (Southern District of
Florida) released Defendant on bond with the following conditions of pre-trial release
pursuant to a stipulation between the United States and Defendant:

a. $250,000.00 Personal Surety Bond co-signed by Defendant’s parents,
Nicolae and Liuba Mereacre;

b. S100,000.00 Corporate Surety Bond secured by Defendant’s parents
property located in 'Palm Coast, Florida;

c. Defendant to reside at 109 Laguna Forest Trail, Palm Coast, Florida
32164 (Middle District of Florida) during the pendency of the case;

d. Home Confinement monitoring;

e. Defendant shall post a $25,000.00 cashier’s check payable to the Clerk
of U.S. District Court for the Middle District of Florida within 48 hours of his
release from custody;

f. Report to Pre-Trial Services as directed in the Middle District of Florida
with the following special conditions:

i. Surrender all passports and travel documents;

ii. No computer access except for communicating with his counsel;

Page - 2 - of 4
Stipulation and [Proposed] Order Modifying Terms of Pretrial Re|ease

 

 

 

\OOO\]O\U'I-I>b~)l\)»-¢

NNNNNNNN[\)r-‘»-*v-\v-¢)-¢r-d>-‘o-‘)-v-
OO\]O\Lh-PWN’_‘O\OOO\]O\Lh-BL»JN*_‘C

 

 

Case 5:18-cr-00348-LHK Document 14 Filed 10/26/18 Page 3 of 4

iii. Defendant shall report weekly in person or by telephone to his
counsel.
g. Defendant shall appear before the Honorable Susan van Keulen, United

States Magistrate Judge in the Northem District of Califomia on November 8,

2018 at 1:30 p.m. at 280 South First Street, San Jose, Califomia 95113.

4. On October 24, 2018, Defendant filed an Unopposed Motion to Modify
Conditions of Pretrial Release (see FLSD l:lS-MJ-03533 AOR, ECF Doc 11) requesting
the modifications noted below. On October 25, 2018, the Honorable Patrick A. White
denied that motion without prejudice, noting that the “motion may be re-flled in the
Northem District of Califomia, where jurisdiction in this case lies.” (See FLSD 1:18-MJ-
03533 AOR, ECF Doc 12).

5. Defendant therefore requests this Court to modify his pre-trial release
conditions as follows:

a. Allow Defendant to reside and be supervised in the Southern District of

Florida as follows: Defendant is allowed to reside at 316 NW 36th Street,

Oakland Park, Florida 33309 until October 10/30/2018; thereafter, he may reside

at 180 Northeast 29th Street, Unit 304, Miami, Florida, 33137 (both residences

Which are in the Southern District of Florida). He shall report to Pretrial Services

in the Southern District of Florida.

b. Impose a curfew to Defendant’s home confinement between the hours

of 10:00 p.m. and 6:00 a.m.

c. Allow Defendant to make cashier’s check payable to the United States

District Court for the Southern District of Florida in lieu of the Middle District of

Florida.

6. Undersigned counsel have conferred with AUSA Susan Knight who agrees to
the requests set forth in this stipulation

//

Page - 3 - of 4
Stipulation and [Proposed] Order Modifying Terms of Pretrial Release

 

 

\OOO\]O\Ul-LWN>-¢

[\)[\)[\)[\)[\)l\)[\)[\)[\)r-v-¢»-‘>-l)-d)-‘)-¢r-d)-¢»-d
OO\]O\L/l-bWNF‘O\OOO\IO\Ul<>WNv-‘O

 

 

Case 5:18-cr-00348-LHK Document 14 Filed 10/26/18 Page 4 of 4

SO STIPULATED:

Dated: October 25, 2018

Dated: October 25, 2018

SO ORDERED:

Dated: OC}'Ob-U( 95 ¢ golg

/s/
Christopher G. Lyons
Ronald Gainor
Adam Pennella
Counsel for Vasile Mereacre

 

ALEX G. TSE
Acting UNITED STATES ATTORNEY

/s/

 

Susan Knight
Assistant United States Attorney

United States Magistrate Judge

\l\`¥`%D/u`a K.DE,MCLRJ/l\`

Page-4-0f4

Stipulation and [Proposed] Order Modifying Terms of Pretrial Release

 

